Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that the trial testimony was legally sufficient for the jury to find the defendant guilty of the charges upon which he was convicted. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Based upon our review of the record, we are persuaded that the People disproved the defendant’s justification defense beyond a reasonable doubt (Penal Law § 25.00 [1]; §§ 35.00, 35.15).
Although the trial court erred in its jury charge by delivering a statement that could have arguably led the jury to speculate concerning the defendant’s sentence or punishment (CPL 300.10 [2]), under the circumstances we find the error to be harmless (see, People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230, 237).
The sentence the defendant received was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80).
Finally, we have reviewed the contentions raised in the defendant’s supplemental pro se brief and find them to be without merit. Thompson, J. P., Lawrence, Fiber and Balletta, JJ., concur.